EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Dremann on 5/11/2022.

The application has been amended as follows prior to renumbering: 

Claim 1 has been amended to state:

A stopper for a container for use in freeze-drying processes, wherein the stopper has an insertion section configured for insertion into the container, and the insertion section has a lateral surface and a [[closed]] bottom surface, wherein the bottom surface of the insertion section is configured opposite a top surface of the stopper in an axial direction of the stopper, and the insertion section has a sealing section for closing the container in a fluid-tight manner in a sealing position of the stopper and a contact section which adjoins the sealing section axially in the direction of the bottom surface of the insertion section for holding the stopper in a drying position of the stopper, wherein the contact section has at least one passage opening for a gas exchange between an interior of the container and the surroundings of the container, wherein the at least one passage opening extends from the lateral surface of the insertion section into the bottom surface of the insertion section and the stopper has a sealing body and a main body connected together, wherein outer surfaces of the sealing body in the region of the sealing section form the lateral surface of the insertion section and the main body is configured within the sealing body in the region of the sealing section, wherein the outer surfaces of the sealing body form the lateral surface of the insertion section and the bottom surface of the insertion section, wherein the bottom surface of the insertion section forms a continuous closed surface that encloses the main body such that the main body is sealed from the interior of the container, wherein the main body consists of a material which has a higher degree of hardness than a material which makes up the sealing body, wherein regions of the lateral surface of the insertion section in contact with an inner surface of a container wall of the container in the drying position and/or the sealing position are formed by the outer surfaces of the sealing body in the region of the contact section, and wherein the main body is configured within the sealing body in the region of the contact section.

Claim 5 has been amended to state:

The stopper as claimed in claim 4, wherein the outer surface of the main body forms at least a partial region of [[the bottom surface of the insertion section and/or]] the top surface of the stopper.


Claim 15 has been amended to state:

An assembly of a container and a stopper for use during freeze-drying processes, wherein the stopper is inserted into an opening of the container, the stopper has an insertion section configured to be inserted into the container, and the insertion section has a lateral surface and a [[closed]] bottom surface, wherein the bottom surface is configured opposite a top surface of the stopper in an axial direction of the stopper, and the insertion section has a sealing section for closing the container in a fluid-tight manner from the surroundings of the container in a sealing position of the stopper and a contact section which adjoins the sealing section axially in the direction of the bottom surface of the insertion section for holding the stopper in a drying position of the stopper during the freeze-drying processes, wherein the contact section has at least one passage opening for a gas exchange between an interior of the container and the surroundings of the container during the freeze-drying processes, wherein the at least one passage opening extends from the lateral surface of the insertion section into the bottom surface of the insertion section, and the stopper has a sealing body and a main body which are connected together, wherein outer surfaces of the sealing body in the region of the sealing section form the lateral surface of the insertion section and the main body is configured within the sealing body in the region of the sealing section, wherein the outer surfaces of the sealing body form the lateral surface of the insertion section and the bottom surface of the insertion section, wherein the bottom surface of the insertion section forms a continuous closed surface that encloses the main body such that the main body is sealed from the interior of the container, wherein the main body consists of a material which has a higher degree of hardness than a material which makes up the sealing body, wherein in the drying position of the stopper the sealing section is arranged outside the container, the contact section is in contact with an inner surface of a container wall of the container and the at least one passage opening opens into the interior of the container and into the surroundings, and wherein in the sealing position of the stopper the sealing section is arranged within the container and the sealing section is in contact in a peripheral manner with the inner surface of the container wall of the container, wherein regions of the lateral surface of the insertion section, which are in contact with the inner surface of the container wall of the container in the drying position and/or the sealing position, are formed by the outer surfaces of the sealing body in the region of the contact section, and wherein the main body is configured within the sealing body in the region of the contact section.


Reasons for Allowance

Claims 1, 2, and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, closest prior art – Lix et al. (DE 3736343) with evidence by Young (US 4040421) [previously cited] – teaches a majority of the Applicant’s claimed invention. However, the closest prior art does not teach the bottom surface of the insertion section forms a continuous closed surface that encloses the main body such that the main body is sealed from the interior of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733